Exhibit 99.1 June 29, 2015 Board of Directors Breathe Ecig Corp. 322 Nancy Lynn Lane, Suite 7 Knoxville, Tennessee 37919 RE: Resignation from Breathe Ecig Corp. To Whom It May Concern: Please accept this correspondence as my resignation as a member of the Board of Directors (the “Board”) of Breathe Ecig Corp., a Nevada corporation (the “Company”). My resignation as member of the Board is solely due to personal reasons and is not a result of any disagreement with the Company or any of its subsidiaries on any matters related to their operation, policies or practices. I am most grateful for the opportunity to serve on the Company’s Board. Sincerely, /s/ James Chandick James Chandick
